DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 23 June 2022, with respect to Claims 1 and 16 have been fully considered and are persuasive.  The 103 rejection of Claims 1-20 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ling Wu on 27 June 2022.
The application has been amended as follows: 
1. (Currently Amended) 	A touch display substrate comprising: 
a base substrate, and a touch structure layer and a display structure layer disposed on the base substrate; 
wherein the touch structure layer is configured to implement touch control, and the display structure layer is configured to implement display, the whole display structure layer is located on a side, away from the base substrate, of the touch structure layer, and the whole touch structure layer is located on a side, close to the base substrate, of the display structure layer, 
wherein the display structure layer, the touch structure layer and the base substrate are stacked sequentially, the whole touch structure layer is located between the display structure layer and the base substrate, and the touch structure layer is in direct contact with the base substrate and in direct contract with the display structure layer respectively,
wherein the touch structure layer comprises a first touch electrode, a second touch electrode, and an insulating layer; 
wherein the first touch electrode and the second touch electrode are disposed in a same layer; 
wherein the insulating layer is located on a side, close to the base substrate, of the first touch electrode, and is provided to insulate the first touch electrode from the second touch electrode;
wherein both the first touch electrode and the second touch electrode are formed by a metal mesh structure; and 
wherein a line width of the metal mesh structure is 2 microns to 5 microns.
2. (Cancelled)
3. (Cancelled)
4. (Currently Amended)	The touch display substrate according to  claim 1, wherein the touch structure layer further comprises a connecting layer; 
the first touch electrode comprises a plurality of mutually independent sub-touch electrodes; and
adjacent sub-touch electrodes are electrically connected by the connecting layer.
Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amended the claims in conjunction with the Examiner’s amendments to overcome the prior art of record. Specifically, requiring that the touch structure layer and the base substrate are stacked sequentially with the touch structure layer in direct contact on either side with the base substrate and the display structure layer and the requirements of the touch sensing layers components with the electrodes being made out of a metal mesh with a line width between 2-5 microns is considered novel. Support for the proposed amendments can be found in Figs. 2-3 and 6G, and corresponding descriptions. The closest prior art of record teaches a touch display substrate but fails to teach the required direct contact between the touch structure layer and both the base substrate and display structure layer with the electrodes of the touch structure layer being made out of a metal mesh with a line width between 2-5 microns. 
As such, Claims 1 and 4-20 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627